--------------------------------------------------------------------------------

EXHIBIT G

LOCKUP AGREEMENT

     This AGREEMENT (the "Agreement") is made as of the 27 day of August, 2008,
by James Briscoe ("Holder"), in connection with his ownership of shares of
Liberty Star Uranium & Metals Corp., a Nevada corporation (the "Company").

     NOW, THEREFORE, for good and valuable consideration, the sufficiency and
receipt of which consideration are hereby acknowledged, Holder agrees as
follows:

     1.      Background.

          a.      Holder is the beneficial owner of the amount of shares of the
Common Stock, $.001 par value, of the Company (“Common Stock”) designated on the
signature page hereto.

          b.      Holder acknowledges that the Company has entered into or will
enter into at or about the date hereof agreements with subscribers each a
(“Subscription Agreement”) to the Company’s Notes which are convertible into
Common Stock (“Notes”) (the “Subscribers”). Holder understands that, as a
condition to proceeding with the Offering, the Subscribers have required, and
the Company has agreed to obtain on behalf of the Subscribers an agreement from
the Holder to refrain from selling any securities of the Company from the date
of the Subscription Agreement until two years after the Closing Date (as defined
in the Subscription Agreement) (the "Restriction Period"), except as described
below.

     2.      Share Restriction.

          a.      Holder hereby agrees that during the Restriction Period, the
Holder will not sell or otherwise dispose of any shares of Common Stock or any
options, warrants or other rights to purchase shares of Common Stock or any
other security of the Company which Holder owns or has a right to acquire as of
the date hereof, other than in connection with an offer made to all shareholders
of the Company in connection with merger, consolidation or similar transaction
involving the Company. Holder further agrees that the Company is authorized to
and the Company agrees to place "stop orders" on its books to prevent any
transfer of shares of Common Stock or other securities of the Company held by
Holder in violation of this Agreement. The Company agrees not to allow to occur
any transaction inconsistent with this Agreement.

          b.      Any subsequent issuance to and/or acquisition by Holder of
Common Stock or options or instruments convertible into Common Stock will be
subject to the provisions of this Agreement.

          c.      Notwithstanding the foregoing restrictions on transfer, the
Holder may, at any time and from time to time during the Restriction Period,
transfer the Common Stock (i) as bona fide gifts or transfers by will or
intestacy, (ii) to any trust for the direct or indirect benefit of the
undersigned or the immediate family of the Holder, provided that any such
transfer shall not involve a disposition for value, (iii) to a partnership which
is the general partner of a partnership of which the Holder is a general
partner, provided, that, in the case of any gift or transfer described in
clauses (i), (ii) or (iii), each donee or transferee agrees in writing to be
bound by the terms and conditions contained herein in the same manner as such
terms and conditions apply to the undersigned, or (iv) a bona fide sale for cash
at not less than $0.90 per share of Common Stock (which price shall be equitably
adjusted in connection with stock splits, stock dividends, and similar events).
For purposes hereof, "immediate family" means any

--------------------------------------------------------------------------------

- 2 -

relationship by blood, marriage or adoption, not more remote than first cousin.

     3.      Miscellaneous.

          a.      At any time, and from time to time, after the signing of this
Agreement Holder will execute such additional instruments and take such action
as may be reasonably requested by the Subscribers to carry out the intent and
purposes of this Agreement.

          b.      This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of New York or in the federal courts located in the state of
New York. The parties to this Agreement hereby irrevocably waive any objection
to jurisdiction and venue of any action instituted hereunder and shall not
assert any defense based on lack of jurisdiction or venue or based upon forum
non conveniens. The parties executing this Agreement and other agreements
referred to herein or delivered in connection herewith agree to submit to the in
personam jurisdiction of such courts and hereby irrevocably waive trial by jury.
The prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs. In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.

          c.      The restrictions on transfer described in this Agreement are
in addition to and cumulative with any other restrictions on transfer otherwise
agreed to by the Holder or to which the Holder is subject to by applicable law.

          d.      This Agreement shall be binding upon Holder, its legal
representatives, successors and assigns.

          e.      This Agreement may be signed and delivered by facsimile and
such facsimile signed and delivered shall be enforceable.

          f.      The Company agrees not to take any action or allow any act to
be taken which would be inconsistent with this Agreement.

--------------------------------------------------------------------------------

- 3 -

     IN WITNESS WHEREOF, and intending to be legally bound hereby, Holder has
executed this Agreement as of the day and year first above written.

  HOLDER:       /s/ James Briscoe   (Signature of Holder)       James Briscoe  
(Print Name of Holder)       8,750,000   Number of Shares of Common Stock  
Beneficially Owned and as more fully   described below if not in the form of  
shares of Common Stock       COMPANY:       LIBERTY STAR URANIUM & METALS CORP.
      By:/s/ James Briscoe


--------------------------------------------------------------------------------